Exhibit 16.1 March 15, 2012 Office of the Chief Accountant Securities and Exchange Commission treet, N. E. Washington, D.C.20549 Ladies and Gentlemen: We have read the comments made regarding us in Item 4.01 of Form 8-K of BBCN Bancorp, Inc (formerly known as Nara Bancorp, Inc.) dated March 15, 2012 and filed March 16, 2012, as contained in the first second, third ,fourth and fifth paragraphs of Item 4.01, and are in agreement with those statements. Crowe Horwath LLP Sherman Oaks, California cc: Mr Jesun Paik Audit Committee Chairman BBCN Bancorp, Inc.
